NUMBER 13-19-00341-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG

TOMMY ELI CABELLO,                                                            Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


                    On appeal from the 214th District Court
                          of Nueces County, Texas.


                          ORDER OF ABATEMENT
 Before Chief Justice Contreras and Justices Longoria and Hinojosa
                         Order Per Curiam

       This cause is before the Court on the reporter’s failure to timely file a complete

record. The reporter’s record in this cause was due on December 16, 2019. On February

18, 2020, the Clerk of the Court notified the reporter the record was incomplete and

missing State’s exhibits 13, 14, 15, 16, 17, 18, and 19 and provided ten days to respond

or file the missing exhibits. On March 3, 2020, the Clerk of the Court notified the reporter
these exhibits were still not received. Thereafter, on the same day, the reporter filed

State’s exhibits 17 and 18 and defendant’s exhibit 11. The reporter advised she was

unable to file the remaining exhibits and believes the files are corrupt. The Clerk of Court

has learned the trial court reporter is on a medical leave until April.

       This sequence of events requires us to effectuate our responsibility to avoid further

delay and to preserve the parties' rights. See TEX. R. APP. P. 37.3(a)(1). Accordingly, this

appeal is ABATED and the cause REMANDED to the trial court.

       In accordance with Texas Rule of Appellate Procedure 34.6(b), the trial court is

directed to conduct a hearing or otherwise to determine: (1) if the appellant has timely

requested a reporter's record; (2) if, without the appellant's fault, a significant exhibit or a

significant portion of the court reporter's notes and records has been lost or destroyed or

- if the proceedings were electronically recorded - a significant portion of the recording

has been lost or destroyed or is inaudible; (3) if the lost, destroyed, or inaudible portion

of the reporter's record, or the lost and destroyed exhibit, is necessary to the appeal's

resolution; (4) if the lost, destroyed, or inaudible portion of the reporter's record cannot be

replaced by agreement of the parties, or the lost or destroyed exhibit cannot be replaced

either by agreement of the parties or with a copy determined by the trial court to accurately

duplicate with reasonable certainty the original exhibit; and (5) if exhibits are not lost,

destroyed, or inaudible what is the earliest date they can be filed with this court. See

TEX. R. APP. P. 34.6(f).

       The trial court is directed to forward the record of the proceedings, including any

orders and findings, to this Court within thirty (30) days of the date of this order, or to


                                               2
notify this Court within such period indicating a date by which the trial court can comply.

       IT IS SO ORDERED.

                                                               PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
16th day of March, 2020.




                                             3